EXHIBIT A
EXHIBIT A
Maui Marine Surveying LLC
Anthony V DelleFave
        Marine Surveyor
        avdellefave@gmail.com
        808-870-2293
                            State of Hawaii
                            Certification #22.001


Date: 6/12/2019

Requested By: Maui reef adventures, Juan         Phone: 808-283-0954

Email: mauireefadventures@gmail.com

Purpose: Hull inspection of the vessel “Ocean Freedom”. The vessel was inspected out of the water, on
its trailer at Kihei Boat Ramp at 13:00 on Wednesday 6/12/19. This form is intended to be used with the
survey that was completed on 5/9/19.

General Description and Information:

        Official No: 1229835    Hull No: NLV00007H010            Year Built: 2010

        Builder: Navatek Boat Builders, Honolulu HI

        Length: 40’     Beam: 12’       Draft: 2.5”



        This is a passenger inspected vessel for up to 33 passengers with a current Certificate of
        Inspection by the USCG. It is intended for day use on a near coastal route. The next Hull
        inspection by the USCG is scheduled for September.

Guidelines: The survey guidelines and
codes followed for the inspection conform
to the common practice by the members of
ACMS (Association of Certified Marine
Surveyors). The mandatory standards
promulgated by the United States Coast
Guard (USCG), under the authority of the
Code of Federal Regulations parts 33 and 46,
and the American Boat and Yacht Council
(ABYC) and the National Fire Protection
Association (NFPA) have been used as
guidelines in the conduct of this survey. The
guide lines for determining fair market value




                                       EXHIBIT A
are the BUC Value Guide, a national search
of the internet for comparable vessels, and
local market conditions. The surveyor is
committed to providing accurate surveys
which meet or exceed these standards. It is
not possible to determine the full extent of
compliance with some standards due to the
nature of the vessels construction, but I will
report all findings and observations as they
relate to the above standards to the best of
my ability.

        Scope and Limitations: The survey
report represents a statement of visually
observable conditions on all normally
accessible parts of the vessel, and
constitutes a statement of opinion only as
observed on the date of inspection.
Assessment thereof is limited to what is
externally visible, reasonably accessible
and/or ascertainable from operation.



Hull, Deck and Structures General: The hull
is made of fiberglass with a raked bow, a
deep “V” configuration and flat transom.
The inflatable tube sits on the wing and is
bolted to the hull and deck of the vessel. The
hull was visually inspected, and percussion
sounded. No areas of impact, or
delamination were noted from the exterior
inspection. The transom is solid and
supports the engine mounting bracket. The
hull below the water line is painted with anti-
fouling paint. An internal inspection found
all stringers bulkheads and other traverses to
be tabbed with no signs of movement. There
are no signs of movement in the deck to hull
joint. The tube is bolted to the hull and on
the deck. There tube has signs of wear, it should be painted or covered. The bolts are free of corrosion
and show no signs of movement and their respective bolt holes in the tube are not elongated or torn.




                                        EXHIBIT A
Conclusion:

       Vessel’s Condition: The vessel hull is in good working condition.

       Estimated Market Value: $241,000.00

       Estimated Replacement Cost (new): 540,000.00

In accordance with the request for a marine survey of the vessel “Ocean Freedom“ for the purpose of
evaluation her present condition and value, I herby submit my conclusions based on the preceding
report. The subject vessel was personally inspected by the undersigned on the dates named in this
report.

ATTENDING SURVEYOR

       Captain Anthony V. DelleFave
       State Certification # 22.001




                                      EXHIBIT A
